DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. Applicant argues that Gaal teaches "selecting a set of CRS REs in response to receiving the second DCI." However, selecting a set of CRS REs is not the same as "selecting the first set of CRS REs in response to receiving the second DCI having the DCI format 1A", as recited in amended claim 1. Examiner respectfully disagrees.
Gaal has already disclosed selecting a set of CRS REs in response to receiving the second DCI ( [0054], [0057]-[0059], [0065], UE process REs used for RS, in common search space if DCI 1A is used , DCI format 1A in all the DL transmission modes); Yue further teaches four sets of CRS REs including a first set of CRS REs that corresponds to the two-bit field having a value of zero ( Table 3-4, [0025],  [0150], [0361], CRS pattern, 2-bit indicator, 00, 01, 10, 11, for CRS REs, “00” corresponding to a first set).
Thus, Gaal in view of Yus teaches selecting the first set of CRS REs in response to receiving the second DCI having the DCI format 1A.
Regarding independent claim 64, the Examiner's response to independent claim 1 as noted above has already addressed the applicant's arguments of the independent claim.
Regarding dependent claims, the Examiner's response to the independent claims as noted above has already addressed the applicant's arguments of the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1.	Claims 1, 4, 6-7, 64-67, 71-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaal ( US 20120113917 A1) in view of Yue ( US 20140044061 A1).
Regarding claim 1,  Gaal discloses:
A method comprising: 
A method comprising: receiving, at a user equipment (UE), first downlink control information (DCI) having a first DCI format ( [0055]-[0057], UE monitors DCI formats, such as some DL TX mode DCI formats e.g, DCI formats 1/1A/1D/2A/2B, etc),  
the first DCI format including a field to cell-specific reference signal (CRS) resource elements (CRS REs) ( Fig 3, Fig 8,  [0060]-[0062],  a DL TX DCI format (1/1A/1D/2A/2B, etc)  would be associated with a CRS, which would suggest DCI format including a field corresponding to a CRS), 
CRS REs being configured by radio resource control (RRC) signaling ( Fig 3, Fig 5, [0045], [0060], [0089], discloses RRC for configuring resources including RS resources), 
detecting second DCI having DCI format IA ( [0057]-[0059], UE receives DL TX DCI formats including DCI format 1A);
selecting a set of CRS REs in response to receiving the second DCI having the DCI format 1A ( [0054], [0057]-[0059], [0065], UE process REs used for RS, in common search space if DCI 1A is used , DCI format 1A in all the DL transmission modes) ; and 
receiving a data transmission based on the selected set of CRS REs ( [0055]-[0056], UE receives PDSCH based on PDCCH DCI signaled).
Gaal does not explicitly disclose: 
a two-bit field indicative of one out of four sets, the four sets of CRS REs including a first set of CRS REs that corresponds to the two-bit field having a value of zero; the second DCI not including the two-bit field;
	However, the teaching of a two-bit field indicative of one out of four sets, the four sets of CRS REs including a first set of CRS REs that corresponds to the two-bit field having a value of zero; the second DCI not including the two-bit field is well known in the art as evidenced by Yue.
Yue discloses:
a two-bit field indicative of one out of four sets ( Table 3-4, [0150],  [0321], [0361], 2-bit indicator, 00, 01, 10, 11, for CRS REs),  
the four sets of CRS REs including a first set of CRS REs that corresponds to the two-bit field having a value of zero ( Table 3-4, [0025],  [0150], CRS pattern, “00” corresponding to a first set); 
the second DCI not including the two-bit field ( Table 2, [0139], [0375], 1 bit DCI signaling for CRS RE);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Yue as mentioned above as a modification to Gaal, such that the combination would allow to include a 2-bit CRS signal field in DCI formats, in order to specify different CRS transmission parameter with DCI format, and handle PDSCH mapping in CoMP efficiently.
Regarding claim 4,  Gaal as modified by Yue discloses  all the features with respect to parent claim 1 as outlined above.
wherein the DCI format lA is a compact DCI format (Gaal, [0059]-[0060], discloses DCI format 1A used in all the DL transmission modes with fallback operation).
Regarding claim 6,  Gaal as modified by Yue discloses  all the features with respect to parent claim 1 as outlined above.
selecting a second set of CRS REs from the four sets of CRS REs based on a value of the two-bit field in response to receiving the first DCI ( Yue, Table 3-4, [0025],  [0150], CRS pattern, “01” corresponding to a second set); and receiving a second data transmission based on the selected second set of CRS REs ( Yue, Table 3-4, [0154]-[0155], UE would receive CRS based on the PDSCH mapping).
the combination of Gaal and Yue is obvious for the same reasons applied to the claim 1.
Regarding claim 7,  Gaal as modified by Yue discloses  all the features with respect to parent claim 1 as outlined above.
wherein the first set of CRS REs is a default CRS RE set ( Yue, Table 3-4, [0295], the first set “00” would be considered as default PDSCH mapping approach).
the combination of Gaal and Yue is obvious for the same reasons applied to the claim 1.

Regarding claim 65,  Gaal as modified by Yue discloses  all the features with respect to parent claim 1 as outlined above.
wherein receiving the data transmission includes performing physical downlink shared channel (PDSCH) rate-matching based on the selected first set of CRS REs ( Gaal, [0086]-[0088], PDSCH rate matched for transmissions scheduled via different DCI; Yue, Table 3-4, [0335]-[0336], PDSCH rate-matching around the indicated CRS patterns).
the combination of Gaal and Yue is obvious for the same reasons applied to the claim 1.
Regarding claim 66,  Gaal as modified by Yue discloses  all the features with respect to parent claim 6 as outlined above.
wherein receiving the second data transmission includes performing physical downlink shared channel (PDSCH) rate-matching for the second data transmission based on the selected second set of CRS REs ( Gaal, [0086]-[0088], PDSCH rate matched for transmissions scheduled via different DCI; Yue, Table 3-4, [0335]-[0336], PDSCH rate-matching around the indicated CRS patterns).
the combination of Gaal and Yue is obvious for the same reasons applied to the claim 1.
Regarding claim 67,  Gaal as modified by Yue discloses  all the features with respect to parent claim 66 as outlined above.
wherein receiving the first data transmission includes performing physical downlink shared channel (PDSCH) rate-matching for the first data transmission based on the selected first set of CRS REs ( Gaal, [0086]-[0088], PDSCH rate matched for transmissions scheduled via different DCI; Yue, Table 3-4, [0335]-[0336], PDSCH rate-matching around the indicated CRS patterns).
the combination of Gaal and Yue is obvious for the same reasons applied to the claim 1.

Claims 64, 71, 72-73, 74-76 are the device claims corresponding to method claims 1, 4, 6-7, 65-67  respectively, and rejected under the same rationale set forth in connection with the rejection of claims  1, 4, 6-7, 65-67  respectively, above. In addition, Gaal teaches UE device with controller and processor ( Fig 6).

2.	Claims 68 and 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaal ( US 20120113917 A1) in view of Yue ( US 20140044061 A1) and Davydov ( US 20140086221 A1).
Regarding claims 68 and 77,  Gaal as modified by Yue discloses  all the features with respect to parent claims 1 and 64 as outlined above.
the two-bit field ( Yue, Table 3-4, [0150],  [0321], [0361], 2-bit indicator, 00, 01, 10, 11, for CRS REs),
Gaal as modified by Yue does not explicitly disclose:
wherein the field is further indicative of timing information for the physical downlink shared channel (PDSCH).
	However, the teaching of wherein the field is further indicative of timing information for the physical downlink shared channel (PDSCH) is well known in the art as evidenced by Davydov.
	Davydov discloses:
	wherein the field is further indicative of timing information for the physical downlink shared channel (PDSCH) ( [0022], [0024], timing synchronization uses the CRS, PDSCH timing with CSI-RS timing).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Davydov as mentioned above as a modification to Gaal ( modified by Yue), such that the combination would allow to use CRS timing estimations generated from node specific reference signals of a CoMP measurement set, in order to calculate timing for PDSCH , and carry timing synchronization by using cell specific reference signals (CRS).

Allowable Subject Matter
Claims 69-70, 78-79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 69 and 78, the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “wherein the timing information includes first timing information corresponding to the two-bit field having a value of zero, wherein the method further includes determining PDSCH timing corresponding to the first timing information in response to receiving the second DCI, and wherein receiving the data transmission includes receiving the data transmission based on the determined PDSCH timing”.
Claims 70 and 79, the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “wherein the two-bit field is further indicative of timing information for the physical downlink shared channel (PDSCH), wherein the timing information includes first timing information corresponding to the two-bit field having a value of zero, and second timing information, wherein receiving the first data transmission includes receiving the first data transmission based on the first timing information, and wherein receiving the second data transmission includes receiving the second data transmission based on the second timing information”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461